Title: To Benjamin Franklin from John Calder, 13 March 1783
From: Calder, John
To: Franklin, Benjamin


Dear SirSt(?) Chads Row No. 18. March 13. 1783
I chearfully embrace this opportunity of writing to you, the rather, as the paper I write upon is to be the cover of a letter from a worthy old friend of yours & mine, who does not rejoice more sincerely or heartily than I do, in the honours & merit you have acquired by the services you have done to your country & the world. For the conveyance of this I am indebted to my friend Lieutenant General Melvill, who though he had not the felicity of enjoying so much of your company here, as ’Twas my good fortune to do, has nevertheless, in these late trying times of friendship & principles, uniformly thought & spoke of you with the esteem & affection of your particular friends. Uniting as he does so happily, the Gentleman & the Scholar, I think he is certain of being favoured with your countenance & advice both upon his own account, & on the score of his errand. He is appointed, very wisely in the general opinion of those who know him as I do, Negotiator in behalf of himself & his fellow sufferers in Tobago, the scape-goats of their country, who as men & protestants, cannot help feeling as they do, at being transferred with the Island, without any stipulation in favour of their rights & properties.
I now enter unwillingly on a subject so insignificant, but I must necessarily say something of myself, as an apology for what it might else be impertinent in me to mention. On the dissolution of the Religious Society of which Mr. Radcliffe & I were the Ministers, which happened soon after you left England, I declined the stated exercise of the profession to wc I was educated, & have ever since been a private Member of the Church of Unitarian Christians in Essex Street at the opening of which you was present. There only I sometimes officiate occasionally as Minister & never but when necessity requires it. In the mean while, in a comfortable retirement about a mile from town, my books have been my principal companions, & the culture of a garden my chief amusement. Here I have for some years inwardly cherished the hopes of seeing you again, & endeavoured to save all I can, to transport me & my companions to Pennsylvania, where whether I accompany them or not, I mean they shall be ultimately deposited in the Library of which you was the founder. Turned as I am the meridian of life, being but a year younger than your very good friends & mine Dr Priestley & Mr Lee & urged by no grievous necessities nor unfavourable prospects here, perhaps even the friends I mention will condemn my resolutions. But with such undisclosed views I have long secretly sighed for a sight of the American Constitutions & have been within these few days in possession of my wishes.
I concern myself chiefly with the Constitution of the state in which my views terminate, & I rejoice that it has in all respects the preheminence. In its Council of Censors there is a resource for the removal of the objection, for I have but one, & therefore after what I have said, I know you will forgive my taking the liberty of mentioning it, in the way of query.
Is the last clause of the Declaration in Sect. 10 of Chap. II reconcileable to the clause in the 2d Article of the Declaration of Rights which says, “Nor can any man who acknowledges the Being of a God be justly deprived of any civil right as a Citizen on account of his religious sentiments, or peculiar mode of religious worship.” I cannot think that the State of Pennsylvania would have even endangered its welfare by admitting freely & universally to a denizonship in it, “all foreigners of good character” Christians or no Christians.

But passing from this, there are Christians & sincere worthy Christians, who after all their pains to make up their minds on the subject of the divine inspiration of the Old Testament especially, must express themselves as our friend Mr Lee did on another subject, when he said ‘I have been a great part of my life, endeavouring to understand it, but I cannot yet tell you what a Libel is.’ If the State of Pennsylvania wishes to grant citizenship to all foreigners of good character who are Christians, why establish a declaration which some Christian foreigners of good character must object to? Is it an incredible thing that a man be really a Christian, who is not yet a Jew? Or is it indispensibly requisite that a man must first be a Jew before he can be qualified to be a good Denizon of the State of Pensylvania? May not the friends of Christianity have connected it injudiciously, & injured its cause by connecting it more closely wt Judaism than its Author & first publishers did?
Are not the Evidences of Christianity & the evidences of Judaism distinct? Why then complicate them with each other so oddly, as that they must necessarily stand or fall together? I needed not to have said so much to you who think & to those who do not think it is not necessary to say any thing.
It is very immaterial whether I have or have not a personal reason for touching on this point; for if I ever cross the Atlantic, I shall come with a settled purpose of never being a Religious Teacher of any denomination whatsoever; but as a private individual, purposing to employ myself in some humbler station more usefully, I could wish for equal freedom for my own & every other man’s religious opinions. I ought to apologize for the length & freedom of this letter, when I consider your greatness & the importance of your time, but I know your goodness, & rely for my pardon on your belief of my being in all essential respects no worse than when you left me in the honoured circle of your acquaintances. I cannot yet conclude without congratulating you, on the accomplishment of your character & on the conclusion of a war wc considering its origin & conduct has happily terminated in the only way that could have prevented many of your friends from becoming Sceptics or Atheists. I am wt the highest esteem reverence & affection Dr Sir Your’s &c
John Calder
 
Notation: Calder 13 March 1783
